DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 8/18/21.   
Claim(s) 1, 7, 11-13, 15-16, 18, 20 was/were amended.  Claim(s) 14, 17, 19, 21-22 is/are canceled.  
Claim(s) 1-13, 15-16, 18, 20 is/are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim(s) 1-6, 9-11, 13, 7-8, 18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott, U.S. Pub No. 2016/0165121 A1 in view of Brown, U.S. Patent/Pub. No. 2009/0290848 A1.
As to claim 1, Elliott teaches a system for multiple, distributed, participant devices to co-operatively collaborate on imaging a scene with at least one common subject, wherein the system comprises: 
- a first participant device having a camera, a user control input, processor, memory, display and a network interface device to communicate (Elliott, page 2, paragraph 34; page 3, paragraph 48; i.e., smart phone, digital camera which captured digital content such as pictures, videos and audios), wherein the processor is configured to: 
- receive, over a network, identifying data relating to potentially collaborating participants associated with one or more proximal participant devices (Elliott, figure 4; page 5, paragraph 74; page 6, paragraph 85; page 7, paragraph 96, 100 & 102; page 8, paragraph 116; i.e., proximal users (equivalent to proximal network) sharing parts of the content related (equivalent to data) to the same social events (equivalent to relating to collaborating)); and 
- send, in response to operation of the user control input by a participant, an invitation over the network to the one or more proximal participant devices to capture a participant selected event (Elliott, page 5, paragraph 65; page 6, paragraph 82; page 7, paragraph 96; page 8, paragraph 115; i.e., prompted the proximal user and invite to take pictures); 

- receive the invitation and display a user selectable prompt to accept the invitation (Elliott, figure 5; page 3, paragraph 42; page 5, paragraph 73; page 6, paragraph 82; page 7, paragraph 96; page 8, paragraph 115; i.e., prompted the proximal user and invite to take pictures): 
- transmit an acceptance notification to the network based on selection of the user selectable prompt by a collaborating participant (Elliott, figure 5; page 3, paragraph 42; page 5, paragraph 73; page 6, paragraph 82; page 7, paragraph 96; page 8, paragraph 115; i.e., prompted the proximal user and invite to take pictures); 
- record, with the respective camera, further imagery of the participant selected event; and 
- transmit the further imagery, 
 Page 2 of 14Application No. 16/645,699 Docket No. FBRC1 PUSO1wherein the further imagery is received at a server, and wherein the server collates the imagery and sorts the imagery in a sequence based on one or more of:
position and orientation of the participant device of the participant device associated with the further imagery (Elliott, page 4, paragraph 30; i.e., [0030] In the embodiment, the image composing system 40 can further include an adjusting module 47. The adjusting module 47 can be configured to adjust capturing parameter (e.g. angle of coverage or field of view) of each capturing device 2 via the communication unit 10 according to the images taken by each capturing device); 
position of the participant device of the participant device associated with the further imagery (Elliott, page 5, paragraph 37; i.e., [0037] At block 704, a control module identifies an object according to information of the object, determines a capturing position of each capturing device for each capturing device to capture the image according to the object, a number of the capturing devices, and a predetem1ined manner, wherein each of the capturing positions is different to create a different image); 
orientation of the participant device of the participant device associated with the further imagery (Elliott, page 5, paragraph 46; i.e., [0046] In the second predetermined manner, the adjusting module aligns the images taken by the capturing devices in orientation, to determine which area of each image taken by
the capturing devices is intersected with a corresponding adjacent image taken by the capturing devices. The adjusting module further compares sizes of the determined areas of each two adjacent images to determine a standard capturing parameter, and adjusts the capturing parameter of each capturing device to the standard capturing parameter via the communication unit).
But Elliott failed to teach the claim limitation wherein the first participant device is further configured to communicate to one or more proximal participant devices: - timing data for synchronizing recording of further image at the proximal participant devices; or - a control signal to initiate recording of further imagery at the proximal participant devices; wherein the timing data or the control signal synchronizes the respective cameras to record simultaneously or in a specified sequence; and recordal time associated with the further imagery, and wherein the server further generates a , wherein the compiled imagery sequence includes the at least one common subject.  
However, Brown teaches the limitation wherein the first participant device is further configured to communicate to one or more proximal participant devices: - timing data for synchronizing recording of further image at the proximal participant devices; or - a control signal to initiate recording of further imagery at the proximal participant devices (Brown, page 2, paragraph 34 & 37; i.e., [0034] The present invention is advantageous over prior art systems in that there is provided a method of categorizing the analog video so that the video can be retrieved by camera identification and time, in a synchronized and realtime manner; [0037] The segment data criteria may comprise, for example, a sequence of varying time step data, a sequence of camera identification data; a sequence selected with common, fixed time step data; or a sequence of different cameras selected over changing time step data; [0039] The selected sequence of the video segments may be assembled into the resulting video at a different time scale than the video feed from said at least one camera by varying the interval of time occupied by each video segment in the resulting video as compared to the interval of time between generation of video segments by the cameras. The time step data thus comprises an interval of time occupied by the associated video segment in the respective video feed); wherein the timing data or the control signal synchronizes the respective cameras to record simultaneously or in a specified sequence (Brown, page 2, paragraph 34, 39-40; i.e., [0034] The present invention is advantageous over prior art systems in that there is provided a method of categorizing the analog video so that the video can be retrieved by camera identification and time, in a synchronized and realtime manner; [0039] The selected sequence of the video segments may be assembled into the resulting video at a different time scale than the video feed from said at least one camera by varying the interval of time occupied by each video segment in the resulting video as compared to the interval of time between generation of video segments by the cameras. The time step data thus comprises an interval of time occupied by the associated video segment in the respective video feed; [0040] When the time step data associated with each video segment comprises an interval of time occupied by the video segment, the method may thus include varying duration of the time step data of the selected portion of the video segments during assembly into the resulting video; [Detail Description, paragraph 25]); and wherein the server further generates a compiled imagery sequence based on the sequence of imagery, wherein the compiled imagery sequence includes the at least one common subject (Brown, page 2, paragraph 32-33, 39-40; i.e., [0032] assembling the selected sequence of the video segments and the auxiliary video segment into the resulting video; [0033] The auxiliary video segment may comprise a video segment which is generated by interpolating between selected video segments generated at sequential points in time. Alternatively, the auxiliary video segment comprises a video segment which is generated by interpolating between two video segments which are generated from an adjacent pair of the cameras. The auxiliary video segment may also be interpolated between video segments from different cameras and from different points in time).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Elliott to substitute video segment from Brown capturing image from Elliott to capture moving target by the motion picture cameras (Brown, page 1, paragraph 6).
As to claim 2, Elliott-Brown teaches a system as recited in claim 1 wherein at least part of the network(Elliott, page 8, paragraph 116; i.e., peer network).  
As to claim 3, Elliott-Brown teaches a system as recited in claim 1, wherein at least part of the networkElliott, page 3, paragraph 47; i.e., Internet).  
As to claim 4, Elliott-Brown teaches a system as recited in claim 1 wherein the first participant device is further configured to: 
- record, with the camera, imagery of the participant selected event (Elliott, page 8, paragraph 104-107; i.e., which captured digital content such as pictures, videos and audios); and 
- transmit the imagery of the participant selected event to one or more of: 
(i) the server, wherein the server further collates and sorts the sequence of imagery to includes imagery recorded by the first participant device; and 
(ii) one or more proximal participant devices (Elliott, page 3, paragraph 44; i.e., proximal users).  
As to claim 5, Elliott-Brown teaches a system as recited in claim 1 wherein the invitation includes one or more of: 
- a participant entered message at the user control input; 
Elliott, page 5, paragraph 65; i.e., define the photos or add description to the objects); 
- an audio message recorded; and 
- imagery of the participant selected event recorded with the camera of the first participant device.  
As to claim 6, Elliott-Brown teaches a system as recited in claim 1, wherein the system 
- the server, wherein the server is further configured to transmit the compiled imagery sequence to one or more of the first participant device, one or more proximal participant device, or other device(s) associated with the participant or collaborating participant(s) (Elliott, page 6, paragraph 87; i.e., aggregated and sort all photos/videos).  
As to claim 8, Elliott-Brown teaches the system as recited in claim 7, wherein the compiled imagery sequence is made available for download to said participant and said collaborating participants (Elliott, page 1, paragraph 7; page 3, paragraph 41; i.e., aggregated content and uploaded to the server for users to download).  
As to claim 9, Elliott-Brown teaches the system as recited in claim 1 wherein the invitation is associated with a unique identifier to allow tracking of the invitation and associated imagery (Elliott, page 5, paragraph 66; page 7, paragraph 98; page 10, paragraph 110; i.e., recognized individual in the image).  
As to claim 10, Elliott-Brown teaches the system as recited in claim 1 wherein the participant device is configured to: 
Elliott, page 6, paragraph 81, 83 & 87; i.e., selection of the users); and 
- store, in the memory, particulars of the participants in the group (Elliott, page 8, paragraph 110; i.e., recognized individual in the image), 
wherein the particulars of the participants are stored to identify potential collaborating participants for a subsequent participant selected event (Elliott, page 1, paragraph 7; i.e., social event, business meeting or conferences).  
As to claim 11, Elliott-Brown teaches the system as recited in claim 1 wherein if the first participant device or the proximal participant devices determine network communication with the server is not available, the system further configured to: 
- form a peer-to-peer network between the first participant device and the one or more proximal participant devices, wherein the invitations are communicated over the peer-to-peer network (Elliott, page 8, paragraph 116; i.e., peer network); 
- store, in the memory of the first participant device or the proximal participant devices, the recorded imagery (Elliott, page 3, paragraph 41 & 48; page 8, paragraph 115; i.e., proximal users capturing photos, videos or audio); 
wherein on establishing network communication with the server, the first participant device and/or the proximal participant devices send the recorded imagery to the server (Elliott, figure 5; page 3, paragraph 42; page 5, paragraph 73; page 6, paragraph 82; page 7, paragraph 96; page 8, paragraph 115; i.e., prompted the proximal user and invite to take pictures).  
As to claim 13, Elliott-Brown teaches the system as recited in claim 1, wherein the server is configured to: 
or imagery, to identify at least one common subject (Elliott, page 2, paragraph 36-37; i.e., specified the objects or individuals (equivalent to common subject)); and 
- scale further imagery, or imagery, to produced scaled further imagery, and/or imagery, of the at least one common subject (Elliott, page 2, paragraph 36-37; page 3, paragraph 41; i.e., specified the objects or individuals (equivalent to common subject)), 
wherein the compiled imagery sequence is based on the scaled further imager, and/or imagery (Elliott, page 2, paragraph 40; page 3, paragraph 41; i.e., aggregated digital content).  

Claim(s) 7 & 18 is/are directed to a system and method claims and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 7& 18 is/are also rejected for similar reasons set forth in claim(s) 1.
Claim(s) 20 is/are directed method claims and they do not teach or further define over the limitations recited in claim(s) 11.  Therefore, claim(s) 20 is/are also rejected for similar reasons set forth in claim(s) 11.



Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellitott, U.S. Pub. No. 2016/0261669 A1 in view of Brown, U.S. Patent/Pub. No. 2009/0290848 A1, and further in view of Chien, U.S. Pub. No. 2016/0165121 A1.
As to claim 12, Elliott-Brown teaches the system as recited in claim 1, wherein determine, based on the at least one of position data, orientation data, and time data, or imagery, to generate the compiled imagery sequence (Elliott, page 4, paragraph 51; i.e., tagging the digital content based on times, dates, tags…).  
But Elliott failed to teach the claim limitation wherein analyse data associated with the further imagery, or imagery, to extract at least one of position data, orientation data, and time data.
However, Chien teaches the limitation wherein analyse data associated with the further imagery, or imagery, to extract at least one of position data, orientation data, and time data (Chien, page 3, paragraph 29; i.e., extract data from the images such as orientation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elliott-Brown in view of Chien so that system able to extracted data from the images.  One would be motivated to do so to compose multi-angle image with different ranges and angle (see Chien, page 1, paragraph 19).


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellitott, U.S. Pub. No. 2016/0261669 A1 in view of Brown, U.S. Patent/Pub. No. 2009/0290848 A1, and further in view of Maciuca, U.S. Pub. No. 2016/0094773 A1.
As to claim 15, Elliott-Brown teaches the system as recited in claim 1.  But Elliott-Brown failed to teach the claim limitation wherein send, over the network, timing data for synchronization and/or control of the participant devices.  
Maciuca, page 6, paragraph 46; i.e., synchronization between devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elliott-Brown in view of Maciuca so that the system would be able to synchronizing information between users.  One would be motivated to do so to aggregate of the images contains depth and perspective information (see Maciuca, page 1, paragraph 2).


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellitott, U.S. Pub. No. 2016/0261669 A1 in view of Brown, U.S. Patent/Pub. No. 2009/0290848 A1, and Maciuca, U.S. Pub. No. 2016/0094773 A1, and further in view of Chien, U.S. Pub. No. 2016/0165121 A1.
As to claim 16, Elliott-Brown-Maciuca teaches the system as recited in claim 15, and determine timing data based on the specified sequence to record imagery (Elliott, page 7, paragraph 93; page 8, paragraph 107; i.e., sorting the images based on tag such as date, time, location…).  
But Elliott-Maciuca failed to teach the claim determine a specified sequence to record imagery from respective cameras of the participant devices; and determine timing data based on the specified sequence to record imagery.  
However, Chien teaches the limitation wherein receive position and/or orientation data from the participant devices (Chien, page 5, paragraph 37; i.e., capturing position of image); determine a specified sequence to record imagery from respective cameras of the participant devices (Chien, page 5, paragraph 41; i.e., capturing devices sequentially in the orientation order).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elliott-Brown-Maciuca in view of Chien so that system able to extracted data from the images.  One would be motivated to do so to compose multi-angle image with different ranges and angle (see Chien, page 1, paragraph 19).

Response to Arguments
Applicant's arguments with respect to claim(s) 1-13, 15-16, 18, 20 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	
Listing of Relevant Arts
Eagan, U.S. Patent/Pub. No. US 20050013594 A1 discloses unified video for different video segments.
Matias, U.S. Patent/Pub. No. US 9159364 B1 discloses synchronized videos, captured time.
Galant, U.S. Patent/Pub. No. US 20160365124 A1 discloses compilation of different clips for the common theme.
Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUONG NGUYEN/Primary Examiner, Art Unit 2449